          Case 4:20-cv-00313-KGB Document 5 Filed 01/21/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

BRIAN TERREL WRIGHT, JR.,
ADC #662284                                                                            PLAINTIFF

v.                             Case No. 4:20-cv-00313-KGB-JTK

DEXTER PAYNE, et al.                                                               DEFENDANTS

                                             ORDER

       Before the Court are Proposed Findings and Recommendations submitted by United States

Magistrate Judge Jerome T. Kearney (Dkt. No. 3). No objections have been filed, and the time to

file objections has passed. After careful consideration, the Court concludes that the Proposed

Findings and Recommendations should be, and hereby are, approved and adopted in their entirety

as this Court’s findings in all respects (Id.). The Court therefore dismisses without prejudice

plaintiff Brian Terrel Wright, Jr.’s, complaint for failure to state a claim upon which relief may be

granted. Dismissal of this action constitutes a “strike” within the meaning of the Prison Litigation

Reform Act, 28 U.S.C. § 1915(g). The Court certifies that an in forma pauperis appeal from this

Order would not be taken in good faith, pursuant to 28 U.S.C. § 1915(a)(3).

       It is so ordered this 21st day of January, 2021.
                                                  _____________________________
                                                  Kristine G. Baker
                                                  United States District Judge
